44 F.3d 710
Kevin Bernard STRICKLAND, Appellant,v.Paul DELO;  Michael Bowersox;  Don Roper;  Larry Scott;Larry G. Rhodes;  Donna McCondichie;  Fred Johnson;  RondaJ. Pash;  J. Amacher;  Clay Counts;  Charles W. Harris;John P. Powell;  Norma Laurra;  Jerry Pulliam;  RichardBouchard;  Jim Killion;  Lonnie Salts;  Ralph Nichols;Beverly Howell;  Albert Schultz;  C.R. Cowens;  Denver King;Col. Stockwell;  John Doe, # 2;  John Doe, # 3;  John Doe,# 4;  John Doe, Appellees.
No. 94-1669.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 28, 1994.Decided Jan. 13, 1995.

Appeal from the United States District Court for the Eastern District of Missouri;  George F. Gunn, Jr., Judge.
Appellant, pro se.
Denise Garrison McElvein, Asst. Atty. Gen., St. Louis, MO, (John R. Munich, Asst. Atty. Gen., Chief Counsel, Litigation Div., and Jeremiah W. Nixon, Atty. Gen. of Missouri, Jefferson City, MO, on the brief), for appellees.
Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Kevin Bernard Strickland, a Missouri inmate, filed a pro se complaint under 42 U.S.C. Sec. 1983 against numerous officials at Potosi Correctional Center and four John Does.  Strickland asserted constitutional claims based on disciplinary and other action taken against him beginning in November 1989.  The district court1 granted summary judgment in favor of defendants, 758 F. Supp. 1319, and Strickland appeals.


2
After careful review of the record, we conclude that the district court did not err in granting summary judgment in favor of defendants.  Accordingly, we affirm.  See 8th Cir.R. 47B.  Strickland's motion for appointment of counsel is denied.


3
MORRIS SHEPPARD ARNOLD, Circuit Judge, concurring and dissenting.


4
The court, without explanation, passes over Strickland's claim that mace was unnecessarily used to subdue him, a matter with respect to which there is a direct factual dispute between the parties, making summary judgment inappropriate in this case.


5
I concur in the rest of the court's judgment.



1
 The HONORABLE GEORGE F. GUNN, Jr., United States District Judge for the Eastern District of Missouri